DETAILED ACTION
This Office Action is in response to the application 16/994,928 filed on 08/17/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claims 1-19 have been examined and are pending in this application. Claims 1, 9, and 17 are independent.  
Claims 1-19 are allowed.
	Priority
This application is a continuation of Application No. 15/495,067 filed on 04/24/2017, currently US Patent No. 10,749,688.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/16/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
The present invention is directed to methods and systems for obtaining authentication vectors issued, for use by a mobile communication terminal, by a Home 
The closest prior art, as previously recited, Kim (US 2009/0172397) is generally directed to technique where a mobile station can be authenticated by sending a challenge to a mobile station, and receiving a first authentication response from the mobile station through a wireless link, the first authentication response being generated based on the challenge and an authentication key stored at the mobile station. A second authentication response is generated based on the first authentication response. The second authentication response is provided to an IMS network for authenticating the mobile station to enable the mobile station to access the IMS network. In some examples, an authentication response of the mobile station is carried in an SIP message sent from the femtocell to a server that can authenticate the mobile station or forward the authentication response to another server that can authenticate the mobile station. Authentication of the mobile station can be performed as an integrated part of or separate from a registration 
The Examiner concludes that besides the arguments/amendment presented by the Applicant, filed on 02/19/2020, for consideration of an allowance, none of Kim, Marcovici, Anderson, and Lum, nor any other art teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the amended independent claim 1. For example, none of the cited prior art teaches or suggest the steps of a database for storing authentication vectors along with corresponding mobile device identifiers; a network element configured to intercept communications along paths between mobile devices and a home location register (HLR) server through a base station of a cellular network, to derive authentication vectors assigned to the mobile device from intercepted communications, and to store the derived authentication vectors in the database, wherein each of the authentication vectors is stored with an identifier of a corresponding mobile device to which the authentication vectors were assigned; a WiFi access point configured to communicate with mobile devices using a WiFi protocol; an authentication, authorization and accounting (AAA) server configured to receive identifiers of mobile devices from the access point, and for each of the one or more of the received identifiers, to retrieve corresponding authentication vectors from the database, and to derive an encryption key for communication with the mobile device from the retrieved authentication vectors; and one or more processors, configured to decrypt communications exchanged with the mobile devices, passing through the access point, using the derived encryption keys, as a whole with the remaining limitations. Therefore, the claim 1 is considered allowable over the cited prior art.
As to claim 9, the claim is directed to a method, and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 9 is also considered allowable for the same reason set forth above for claim 1.
As to claim 17, the claim is directed to a computer software product comprising non-transitory computer readable medium, and the claim limitations are similar to the claim limitations of the system claim 1.  Therefore, claim 17 is also considered allowable for the same reason set forth above for claim 1.
As to claims 2-8, 10-16, 18, and 19, the claims are dependent from claims 1, 9 or 17, respectively, and are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jahangir Kabir whose telephone number is (571) 270-3355.  The examiner can normally be reached on 9:00- 5:00 Mon-Thu.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAHANGIR KABIR/             Primary Examiner, Art Unit 2439